                  Case 5:19-cr-40091-DDC Document 30 Filed 08/19/20 Page 1 of 2


                         CLERK’S COURTROOM MINUTE SHEET – CRIMINAL

                                                   SENTENCING

UNITED STATES OF AMERICA,

                        Plaintiff,

v.                                                      Case No. 19-40091-01-DDC


JARRETT WILLIAM SMITH (01),

                        Defendant.
                                                                            Atty for Govt: Anthony W. Mattivi
                                                    Attys for Deft: Richard Federico, Kathryn Davis Stevenson

 JUDGE:                     Daniel D. Crabtree        DATE:                                       8/19/2020
 CLERK:                      Megan Garrett            TAPE/REPORTER:                             Kim Greiner
 INTERPRETER:                                         PRETRIAL/PROBATION:                      Carly Feldhausen


☒ For Details of Sentence See Judgment and Commitment Order

☐ Restitution Ordered under 18:3663                     $                       on count(s)
                                                        $                       on count(s)

☐ Total Restitution:                                    $


☐ Defendant Fined                                       $                       on count(s)
                                                        $                       on count(s)

☐ Total Fine:                                           $


☒ Defendant Assessed under 18:3013                      $       100.00          on count 1 of Indictment
                                                        $       100.00          on count 2 of Indictment
                                                        $                       on count(s)


☒ Total Assessment:                                     $       200.00


☒ Count 3 of Indictment dismissed by the court on the motion of the United States.
☒ Government ☒ Defendant             - Advised of right to appeal
☐ Defendant to voluntarily surrender
☒ Defendant remanded to custody.
☐ Stay of Execution ☐ Granted              ☐ Denied
☒ Notes: Defendant’s Objection No. 1 to the Presentence Investigation Report – OVERRULED, but the court modified
paragraph 118, as set forth in full on the record. Defendant’s Objection No. 2 to the Presentence Investigation Report –
OVERRULED, but the court directed the United States Probation Office to add additional clarification to paragraph 119,
as set forth in full on the record. Defendant’s Objection No. 3 to the Presentence Investigation Report – SUSTAINED IN
PART as set forth in full on the record. Defendant’s Objection No. 4 to the Presentence Investigation Report – Defendant
withdraws the vague portion of the objection as set forth in full on the record; OVERRULED remainder of the objection
                  Case 5:19-cr-40091-DDC Document 30 Filed 08/19/20 Page 2 of 2


as set forth in full on the record. The defendant is sentenced to the custody of the Bureau of Prisons for a term of 30
months on Counts 1 and 2 to be served concurrently to be followed by 3 years of supervised release on Counts 1 and 3 to
run concurrently. The court recommends the defendant be designated to the facility at Butner, North Carolina on the
defendant’s request.
